

115 HCON 133 IH: Celebrating freedom of the press.
U.S. House of Representatives
2018-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. CON. RES. 133IN THE HOUSE OF REPRESENTATIVESJuly 27, 2018Mr. Gallego submitted the following concurrent resolution; which was referred to the Committee on the JudiciaryCONCURRENT RESOLUTIONCelebrating freedom of the press.
	
 Whereas President Kennedy delivered an address on April 27, 1961, in which he praised a free press and welcomed media scrutiny of his Administration;
 Whereas President Kennedy stated— (1)No President should fear public scrutiny of his program. For from that scrutiny comes understanding and from that understanding comes support or opposition. And both are necessary.; and
 (2)I not only could not stifle controversy among your readers—I welcome it. … Without debate, without criticism, no Administration, and no country can succeed—and no republic can survive.;
 Whereas President Ronald Reagan, in proclaiming August 2, 1985, Freedom of the Press Day, extolled freedom of the press as one of our most import freedoms and also one of our oldest;
 Whereas President Reagan further stated that Our tradition of a free press as a vital part of our democracy is as important as ever.; Whereas Congress through numerous joint resolutions has authorized and requested the President to issue a proclamation in observance of Freedom of the Press Day; and
 Whereas President Trump has consistently lambasted the media throughout his presidency, including— (1)tweeting on February 17, 2017, that, The FAKE NEWS media (failing @nytimes, @NBCNews, @ABC, @CBS, @CNN) is not my enemy, it is the enemy of the American People!;
 (2)calling the press Fake News for reporting facts, including repeating President Trump’s own statements; (3)suggesting that the FBI should consider putting reporters in prison;
 (4)calling the press hypocrites for criticizing the Helsinki summit with President Putin after President Trump stated publicly he believes Putin’s denials of election interference over the intelligence community (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4));
 (5)excluding Kaitlan Collins, a CNN reporter, on July 25, 2018, from a White House event given Ms. Collins’ critical questions of President Trump earlier in the day regarding the President’s alleged payments to a Playboy model; and
 (6)tweeting, The Fake News Media is going Crazy! They make up stories without any backup, sources or proof. Many of the stories written about me, and the good people surrounding me, are total fiction.: Now, therefore, be it
	
 That— (1)Congress strongly endorses the role of a free press in a democratic society;
 (2)in the spirit of President Kennedy and President Reagan, Congress welcomes media scrutiny of the United States Government, and particularly of the President, to ensure transparent and effective Government; and
 (3)Congress urges President Trump to cease attacking the media and excluding journalists asking questions critical of the President.
			